Citation Nr: 1534752	
Decision Date: 08/14/15    Archive Date: 08/20/15

DOCKET NO.  12-02 733	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Whether new and material evidence has been presented to reopen a previously denied claim for gastroenteritis.

2.  Entitlement to service connection for a gastrointestinal disability.

3.  Entitlement to service connection for residuals of a head trauma, to include headaches, disorientation, pressure, and an acquired psychiatric disability.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. D. Anderson, Counsel


INTRODUCTION

The Veteran served on active duty from February 1979 to February 1980.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  

The Veteran testified before the undersigned Veterans Law Judge at a June 2015 videoconference hearing and a transcript of this hearing is of record.  

The issues of entitlement to service connection for a gastrointestinal disability and residuals of head trauma are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  A July 1981 RO decision denied entitlement to service connection for gastroenteritis; the Veteran did not appeal or submit new and material evidence within one year of the decision.
 
2.  Evidence received since the July 1981 RO decision, to include VA outpatient treatment records showing a diagnosis of hiatal hernia, is new and material.




CONCLUSIONS OF LAW

1.  The July 1981 RO decision that denied entitlement to service connection for gastroenteritis is final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. § 20.1103 (2014).
 
2.  New and material evidence has been received since the July 1981 rating decision, and the Veteran's claim for entitlement to service connection for a gastrointestinal disability is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran original claim for entitlement to service connection for gastroenteritis was denied by a July 1981 RO decision; the Veteran did not appeal.  In April 2009, the Veteran filed new claim for a gastrointestinal disability.  The RO denied the Veteran's claim in a May 2010 rating decision.  The Veteran appealed.  

Generally, a claim which has been denied in an unappealed RO decision or an unappealed Board decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) (West 2014).  However, 38 U.S.C.A. § 5108 provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  Hence, before reaching the issue of whether service connection is warranted, the Board must first determine whether the claim may be reopened.  See Elkins v. West, 12 Vet. App. 209, 218-19 (1999) (en banc); see also 38 U.S.C. A. § 5108; Hodge v. West, 155 F.3d 1356, 1359-60 (Fed. Cir. 1998).

New and material evidence means evidence not previously submitted to agency decision makers which is neither cumulative nor redundant, and which by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim, and which raises a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2014).

The Court has clarified that, with respect to the issue of materiality, the newly presented evidence need not be probative of all the elements required to award the claim.  Evans v. Brown, 9 Vet. App. 273 (1996).  Rather, the reasons for the final disallowance must be considered in determining whether the newly submitted evidence is material.  Id.  Such evidence must tend to prove the merits of the claim as to each essential element that was a reason for that last final disallowance of the claim.  Id.  

In Shade v. Shinseki, 24 Vet. App. 110 (2010), the United States Court of Appeals for Veterans Claims (Court) held that new evidence would raise a reasonable possibility of substantiating the claim if when considered with the old evidence it would at least trigger the Secretary's duty to assist by providing a medical opinion.  

The Board denied the appellant's prior claim because there was no evidence of any residual gastrointestinal disability related to the Veteran's in-service gastroenteritis.  Thus, for evidence in this case to be considered new and material, it must show that the Veteran has a current gastrointestinal disability.  

VA outpatient treatment records reflect that the Veteran has been diagnosed with a hiatal hernia.  This evidence is new and material.  Accordingly, the Veteran's prior claim is reopened.  The issue of entitlement to service connection for a gastrointestinal disability is addressed in the Remand section below.  


ORDER

New and material evidence having been received, the Veteran's previously denied claim for entitlement to service connection for a gastrointestinal disability is reopened.  


REMAND

The Veteran is seeking entitlement to service connection for a gastrointestinal disability.  

The Veteran's service treatment records show treatment for viral gastroenteritis and at his June 2015 hearing, the Veteran testified that he has a long history of gastrointestinal complaints, including pain, bloating, gas, and constipation, dating back to his active service.  The Veteran has currently been diagnosed with a hiatal hernia and is also status-post appendectomy.  The Board finds that a VA examination is required to address whether the Veteran's current gastrointestinal condition is related to his active military service, to include his in-service gastroenteritis.  

The Veteran is also seeking entitlement to residuals of a head trauma in service, specifically being struck in the mouth while playing basketball.  The Veteran testified at his hearing that shortly after separation from service, he began experiencing psychiatric symptoms, such as depression, anxiety, and a desire to isolate himself.  Years later, he began to experience headaches, confusion, and pressure, all of which he attributes to his in-service injury.  An April 2010 VA examination concluded that the Veteran's current headaches, disorientation, and pressure are less likely than not related to his active military service.  However, a VA medical opinion was not obtained to address the etiology of the Veteran's psychiatric symptoms.  Accordingly, on remand, the Veteran should be scheduled for a VA psychiatric evaluation.

Accordingly, the case is REMANDED for the following action:

1. Associate the Veteran's most recent VA outpatient treatment records with his claims folder.

2. Once this is done, the RO should schedule the Veteran for a VA examination of his gastrointestinal condition.  The examiner should note any functional impairment caused by the Veteran's disability, including a full description of the effects of his disability upon his ordinary activities, if any.

For any identified gastrointestinal condition, the examiner is asked to opine whether it is at least as likely as not (fifty percent or greater) that the Veteran's disability had onset in service or was caused or permanently aggravated by the Veteran's active military service, to include his in-service treatment for gastroenteritis.

A complete rationale for these opinions should be provided.  All opinions should be based on examination findings, historical records, and medical principles.  The examiner should fully articulate a sound reasoning for all conclusions made.  

Additionally, the examiner is also reminded to consider the Veteran's lay statements regarding the nature and onset of his disability.

If the requested opinions cannot be provided without resorting to mere speculation, the examiner should so state but, more importantly, explain why an opinion cannot be provided without resorting to speculation, as merely stating this will not suffice.

The Veteran's claim folder and a copy of this REMAND should be furnished to the examiner, who should indicate in the examination report that he or she has reviewed the claims file.  

All findings should be described in detail and all necessary diagnostic testing performed. 

The claims file must be properly documented regarding any notifications to the Veteran as to any scheduled examination.

3. The RO should also schedule the Veteran for a VA examination of his acquired psychiatric condition.  The examiner should note any functional impairment caused by the Veteran's disability, including a full description of the effects of his disability upon his ordinary activities, if any.

For any identified psychiatric condition, the examiner is asked to opine whether it is at least as likely as not (fifty percent or greater) that the Veteran's disability had onset in service or was caused or permanently aggravated by the Veteran's active military service, to include his in-service head trauma.

A complete rationale for these opinions should be provided.  All opinions should be based on examination findings, historical records, and medical principles.  The examiner should fully articulate a sound reasoning for all conclusions made.  

Additionally, the examiner is also reminded to consider the Veteran's lay statements regarding the nature and onset of his disability.

If the requested opinions cannot be provided without resorting to mere speculation, the examiner should so state but, more importantly, explain why an opinion cannot be provided without resorting to speculation, as merely stating this will not suffice.

The Veteran's claim folder and a copy of this REMAND should be furnished to the examiner, who should indicate in the examination report that he or she has reviewed the claims file.  

All findings should be described in detail and all necessary diagnostic testing performed. 

The claims file must be properly documented regarding any notifications to the Veteran as to any scheduled examination.

4. If the benefits sought are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


